Citation Nr: 1040553	
Decision Date: 10/28/10    Archive Date: 11/04/10

DOCKET NO.  09-37 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for bilateral skin disorder of the feet has 
been received.

2.  Entitlement to service connection for bilateral skin disorder 
of the feet.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. L. Tarr, Law Clerk



INTRODUCTION

The Veteran served on active duty from June 1968 to September 
1970.  The Veteran's decorations include the Combat Infantryman 
Badge and the Silver Star.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a February 2008 rating decision in which the RO denied service 
connection for bilateral skin disorder of the feet, also claimed 
as dorsalis pedis and tinea pedis.  In February 2009, the Veteran 
filed a notice of disagreement (NOD).  A statement of the case 
(SOC) was issued in September 2009, and the Veteran filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in October 2009.

The RO addressed the claim for service connection for bilateral 
skin disorder of the feet on the merits.  However, regardless of 
the RO's actions, the Board has a legal duty under 38 U.S.C.A. 
§§ 5108, 7104 (West 2002) to address the question of whether new 
and material evidence has been received to reopen the claim for 
service connection.  That matter goes to the Board's jurisdiction 
to reach the underlying claim and adjudicate the claim on a de 
novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).  As the Board must first decide whether new and material 
evidence to reopen the claim has been received-and, in view of 
the Board's favorable decision on the request to reopen-the 
Board has characterized this appeal as encompassing the first two 
matters set forth on the title page.  

In his substantive appeal, the Veteran requested a hearing before 
a Veterans Law Judge in Washington, DC.  A February 2010 letter 
informed the Veteran that his hearing was scheduled in June 2010.  
Although the hearing notification was not returned by the U.S. 
Postal Service as undeliverable, the Veteran failed to report for 
the scheduled hearing, and has not requested rescheduling of the 
hearing.  As such, his hearing request is deemed withdrawn.  See 
38 C.F.R. § 20.704(d) (2009).  

The Board's decision addressing the request to reopen the claim 
for service connection for bilateral skin disorder of the feet is 
set forth below.  The claim for service connection for bilateral 
skin disorder of the feet, on the merits, is addressed in the 
remand following the order; that matter is being remanded to the 
RO, via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify the Veteran when further action, on his part, is 
required. 


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim to reopen have been accomplished.

2.  In an April 2004 rating decision, the RO, inter alia, 
declined to reopen the claim for service connection for bilateral 
skin disorder of the feet, although notified of the decision in 
an April 2004 letter, the Veteran did not initiate an appeal.

3.  Evidence associated with the claims file since the April 2004 
decision is not cumulative and redundant of evidence of record at 
the time of the prior decision, relates to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim for service connection 
for bilateral skin disorder of the feet.


CONCLUSIONS OF LAW

1.  The RO's April 2004 denial of the claim for service 
connection for bilateral skin disorder of the feet is final.  38 
U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2009).

2.  As evidence pertinent to the claim for service connection for 
bilateral skin disorder of the feet, received since the RO's 
April 2004 denial, is new and material, the criteria for 
reopening the claim for service connection for bilateral skin 
disorder of the feet are met.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2009).

Given the favorable disposition of the claim to reopen, the Board 
finds that all notification and development actions needed to 
fairly adjudicate this aspect of the appeal have been 
accomplished.  

II.  Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Such a determination 
requires a finding of current disability that is related to an 
injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 
(1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
Service connection may be granted for any disease diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

In April 2004, the RO declined to reopen the claim for service 
connection for bilateral skin disorder of the feet because the 
newly submitted evidence did not show a specific diagnosis of a 
skin disorder of the feet.  The evidence of record at the time 
consisted of a June 1984 Agent Orange examination report that 
revealed mild eczema like desquamation of the skin on the plantar 
area of the left foot and an April 1990 VA examination report 
that revealed mild defoliation of skin on the soles of the feet.

Although notified of the RO's April 2004 denial in a letter dated 
later that month, the Veteran did not initiate an appeal.  See 38 
C.F.R. § 20.200.  The RO's April 2004 decision is therefore final 
as to the evidence then of record, and is not subject to revision 
on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 
3.104, 20.302, 20.1103.

However, under pertinent legal authority, VA may reopen and 
review a claim that has been previously denied if new and 
material evidence is submitted by or on behalf of the Veteran.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  See also Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

The Veteran sought to reopen his previously denied claim in 
November 2007.  Regarding petitions to reopen filed on or after 
August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as 
evidence not previously submitted to agency decisionmakers and 
"material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence received 
since the prior final denial is, in fact, new.  As indicated by 
the regulation cited above, and by judicial case law, "new" 
evidence is that which was not of record at the time of the last 
final disallowance (on any basis) of the claim, and is not 
duplicative or "merely cumulative" of other evidence then of 
record.  This analysis is undertaken by comparing the newly 
received evidence with the evidence previously of record.  After 
evidence is determined to be new, the next question is whether it 
is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the last 
final denial on any basis to determine whether a claim must be 
reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  
Here, the last final denial of the claim is the RO's April 2004 
rating decision.  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Pertinent evidence added to the claims file since April 2004 
includes VA outpatient clinic records from June 2006 revealing a 
diagnosis of dermatophytosis of the foot and a podiatry progress 
note from May 2007 reflecting diagnoses of dorsalis pedis 
bilaterally and tinea pedis in multiple stage plantar bilateral.  

The Board finds that the above-described evidence provides a 
basis for reopening the claim for service connection for 
bilateral skin disorder of the feet.

At the time of the April 2004 rating decision, there was no 
evidence of a specific diagnosis of a bilateral skin disorder of 
the feet.  The VA outpatient clinic records noted several 
diagnoses pertaining to the Veteran's bilateral skin disorder of 
the feet.

The Board finds that the foregoing evidence is "new" in that it 
was not before agency decisionmakers at the time of the April 
2004 final decision of the claim for service connection, and is 
not duplicative or cumulative of evidence previously of record.  
Moreover, this evidence is "material" in that it addresses a 
current medical diagnosis of chronic skin disability of the feet 
(an unestablished fact necessary to substantiate the claim), and, 
when considered along with the Veteran's assertions (noted in 
more detail, below), provides a reasonable basis for allowance of 
the claim.

Under these circumstances, the Board concludes that the criteria 
for reopening the claim for service connection for bilateral skin 
disorder of the feet are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156.


ORDER

As new and material evidence to reopen the claim for service 
connection for bilateral skin disorder of the feet has been 
received, to this limited extent, the appeal is granted.


REMAND

The Board's review of the claims file reveals that further RO 
action on the claim for service connection for bilateral skin 
disorder of the feet, on the merits, is warranted.

As discussed above, the June 2006 and May 2007 VA outpatient 
clinic records note specific diagnoses of chronic skin disability 
of the feet.

The Veteran has alleged that his bilateral skin disorder of the 
feet was a result of his feet being continually wet while 
conducting combat operations in the Tay Nihn province of Vietnam 
during monsoon season.  The Veteran received several medals 
indicative of combat including the Combat Infantryman Badge and 
the Silver Star.  The Veteran's Department of Defense Form 214 
(DD-214) listed his military occupational specialty (MOS) as 
light weapons infantry.  The Board accepts as credible the 
Veteran's assertion of exposure to wet conditions in Vietnam 
during combat operations as consistent with his established 
combat service.  See 38 C.F.R. § 1154(b) (West 2002).

The Board notes, however, that there is no medical opinion 
addressing a nexus between the Veteran's current disorder and his 
service.  As the current record is inadequate to resolve the 
claim for service connection, on the merits, medical examination 
is needed.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159 (2009); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the RO should arrange for the Veteran to undergo VA 
dermatology examination, by an appropriate physician, at a VA 
medical facility.  The Veteran is hereby notified that failure to 
report to the scheduled examination, without good cause, shall 
result in denial of the reopened claim for service connection.  
See 38 C.F.R. § 3.655(b) (2009).  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  If the Veteran 
fails to report to the scheduled examination, the RO should 
obtain and associate with the claims file (a) copy(ies) of the 
notice(s) of the date and time of the examination sent to him by 
the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo VA examination, the 
RO should obtain and associate with the claims file all 
outstanding medical records.

The Board notes that the record seems to indicate that the 
Veteran is continuing to receive treatment for his bilateral skin 
disorder of the feet from the VA outpatient clinic in 
Jacksonville, Florida.  Thus, the RO should attempt to obtain any 
outstanding records of treatment for bilateral skin disorder of 
the feet from the Jacksonville VA outpatient clinic.  The Board 
emphasizes that records generated by VA facilities that may have 
an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, 
the RO should obtain from the Jacksonville VA outpatient clinic 
all outstanding VA outpatient clinic records, following the 
current procedures prescribed in 38 C.F.R. § 3.159(c) as regards 
requests for records from Federal facilities.

Further, to ensure that all due process requirements are met, and 
that the record before the examiner is complete, the RO should 
also give the Veteran another opportunity to present information 
and/or evidence pertinent to the claim remaining on appeal.  The 
RO's letter to the Veteran should explain that he has a full one-
year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 
2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2009) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year notice 
period).

Thereafter, the RO should obtain any additional evidence for 
which the Veteran provides sufficient information and, if 
necessary, authorization following the procedures prescribed in 
38 C.F.R. § 3.159 (2009).

The actions identified herein are consistent with the duties to 
notify and assist imposed by VCAA.  See 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full VCAA compliance.  Hence, in 
addition to the actions requested above, the RO should also 
undertake any other development or notification action deemed 
warranted by the VCAA prior to adjudicating the claim for service 
connection for bilateral skin disorder of the feet.

Accordingly, this matter is hereby REMANDED to the RO, via the 
AMC, for the following action:

1.  The RO should obtain from the 
Jacksonville VA outpatient clinic all 
outstanding pertinent records of medical 
evaluation and/or treatment for the Veteran's 
bilateral skin disorder of the feet.  The RO 
must follow the procedures set forth in 38 
C.F.R. § 3.159(c) as regards requesting 
records from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file. 

2.  The RO should send to the Veteran and his 
representative a letter requesting that the 
Veteran provide sufficient information, and 
if necessary, authorization to enable it to 
obtain any additional evidence pertinent to 
the claim remaining on appeal that is not 
currently of record.  

The RO should also clearly explain to the 
Veteran that he has a full one-year period to 
respond (although VA may decide the claim 
within the one-year period).

3.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the current 
procedures set forth in 38 C.F.R. § 3.159.  
All records and responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran of the records that 
were not obtained, explain the efforts taken 
to obtain them, and describe further action 
to be taken.

4.  After all records and/or responses 
received from each contacted entity have been 
associated with the claims file, the RO 
should arrange for the Veteran to undergo 
dermatology examination, by an appropriate 
physician, at a VA medical facility.  The 
entire claims file, to include a 
complete copy of the REMAND, must be 
made available to the physician 
designated to examine the Veteran, and 
the report of examination should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished (with all results made available 
to the examining physician prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail.

The examiner should clearly identify all 
current skin disorders of the feet.  Then, 
with respect to each such diagnosed 
disability, the examiner should provide an 
opinion, consistent with sound medical 
judgment, as to whether it is at least as 
likely as not (i.e., there is a 50 percent 
or greater probability) that the disability 
had its onset in or is medically related to 
service.  In rendering the requested opinion, 
the physician should specifically consider 
the service treatment records and all other 
post-service treatment records, as well as 
the Veteran's contentions, to include his 
assertion that his feet were often wet during 
his service in Vietnam (which the Board has 
accepted as credible and consistent with the 
circumstances of his service).

The physician should set forth all 
examination findings, along with complete 
rationale for the conclusions reached, in a 
printed (typewritten) report.

5.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain and 
associate with the claims file a copy of any 
notice(s) of the date and time of the 
examination sent to him by the pertinent VA 
medical facility.

6.  To help avoid future remand, the RO must 
ensure that all requested actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

7.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO should 
readjudicate the claim for service connection 
for bilateral skin disorder of the feet.  If 
the Veteran fails, without good cause, to 
report to the scheduled examination, in 
adjudicating the claim, the RO should apply 
the provisions of 38 C.F.R. § 3.655(b), as 
appropriate.  Otherwise, the RO should 
adjudicate the claim for service connection, 
on the merits, in light of pertinent evidence 
(to particularly include all that added to 
the record since the RO's last adjudication 
of the claim) and legal authority.

8.  If the benefit sought on appeal remains 
denied, the RO must furnish to the Veteran 
and his representative an appropriate 
supplemental SOC that includes clear reasons 
and bases for all determinations, and afford 
them the appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is not 
the Board's intent to imply whether the benefits requested should 
be granted or denied.  The Veteran need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The 
law requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


